[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             September 22, 2005
                               No. 05-10773                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 04-20506-CR-CMA

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JOHN LOUIS WILLIAMS,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________
                            (September 22, 2005)


Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant John Louis Williams appeals his drug and firearms convictions for
violations of 21 U.S.C. § 846 and 18 U.S.C. §§ 924(c)(1)(A)(i) and 922(g)(1). The

issue on appeal is whether Williams’s conviction for conspiracy to possess with

intent to distribute less than five kilograms of cocaine was supported by sufficient

evidence that was not barred by the statute of limitations.

      The sufficiency of the evidence to support a jury's guilty verdict is subject to

de novo review, viewing the evidence in the light most favorable to the

government, with all reasonable inferences and credibility choices made in favor of

the jury’s verdict. United States v. Clay, 376 F.3d 1296, 1300 (11th Cir. 2004),

cert. denied, 125 S. Ct. 1427 (2005). We will “uphold the jury’s verdict whenever

a reasonable fact finder could conclude that the evidence establishes guilt beyond a

reasonable doubt.” Id. (quotation omitted). “We review the district court’s

interpretation and application of statute of limitations de novo.” United States v.

Hunerlach, 197 F.3d 1059, 1064 (11th Cir. 1999). An appellant preserves a statute

of limitations claim through motions for judgment of acquittal and for a new trial.

United States v. Arnold, 117 F.3d 1308,1310 n.2 (11th Cir. 1997).

      In order to convict a defendant of “conspiracy to possess cocaine with intent

to distribute, the government must prove beyond a reasonable doubt that (1) an

illegal agreement existed; (2) the defendant knew of it; and (3) the defendant, with

knowledge, voluntarily joined it.” United States v. McDowell, 250 F.3d 1354,


                                          2
1365 (11th Cir. 2001). The government may establish a defendant’s knowing and

voluntary participation in the conspiracy through circumstantial evidence. United

States v. Toler, 144 F.3d 1423, 1426 (11th Cir. 1998). We distinguish, however,

between conspiratorial agreements and mere buyer/seller transactions. United

States v. Mercer, 165 F.3d 1331, 1335 (11th Cir. 1999). “Where the buyer’s

purpose is merely to buy and the seller’s purpose is merely to sell, and no prior or

contemporaneous understanding exists between the two beyond the sales

agreement, no conspiracy has been shown.” Id. (quotation omitted). A conspiracy

has been shown, however, where (1) the government can establish a continuing

relationship between buyer and seller or a continuing course of conduct, or (2)

there are “numerous references to other conspirators and details regarding the

conspiratorial agreement.” Id. References to having people ready to sell or details

of the drug delivery have been deemed sufficient to convict. Id. at 1336. An

inference of an intent to distribute may be drawn from a person’s possession of a

large quantity of illegal drugs. United States v. Madera-Madera, 333 F.3d 1228,

1233 (11th Cir. 2003).

      The statute of limitations for a conspiracy charged pursuant to § 846 is five

years. 18 U.S.C. § 3282(a) (2003). The requirements of the statute of limitations

are satisfied if the government proves that a conspiracy continued into the


                                          3
limitations period. Arnold, 117 F.3d at 1313. Furthermore, a conspiracy is

presumed to continue so long as its objective has neither been abandoned nor

accomplished. United States v. Coia, 719 F.2d 1120, 1124-25 (11th Cir. 1983).

      Because the record demonstrates that there was testimony indicating a

continuing relationship that resulted in the repeated transfer of a large quantity of

illegal drugs, and evidence showing that Williams had people in place to sell drugs

and was preparing to re-enter the cocaine business, we conclude that the evidence

was sufficient to support Williams’s conviction for conspiracy to possess with

intent to distribute cocaine. Because the conspiracy continued into the limitations

period, we conclude that the evidence of the conspiracy was not time-barred by the

statute of limitations. Accordingly, for the above stated reasons, we affirm

Williams’s conviction.

      AFFIRMED.




                                           4